UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8544


KENNETH EDWARD BARBOUR,

                  Plaintiff – Appellant,

             v.

WESTERN   REGIONAL    DIRECTOR,   Virginia   Department    of
Corrections; WARDEN, W.R.S.P; B. J. RAVIZEE; M. SHORT,
Lieutenant; BRYAN WATSON; LIEUTENANT BUGIN; S. COLLINS,
Correctional Officer; MAJOR COMBS; DOCTOR LEE; R. M.
GARNERT; M. STANFORD, R.N.; R. BIVENS, Regional Ombudsman,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00598-JCT-MFU)


Submitted:    April 29, 2009                  Decided:   May 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Edward Barbour, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth    Edward   Barbour   appeals    the   district    court’s

order consolidating his eight 42 U.S.C. § 1983 (2000) complaints

and dismissing them without prejudice, pursuant to 28 U.S.C.

§ 1915A(b)(1) (2006).           We have reviewed the record and find no

reversible error.          Accordingly, we affirm the district court’s

order.    Barbour v. Western Reg’l Dir., No. 7:08-cv-00598-JCT-MFU

(W.D.    Va.    Nov.     26,   2008).   We   dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                        2